Citation Nr: 0733073	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  06-17 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal following a Board remand of May 2007.  The 
matter was originally on appeal from an August 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference in January 2007; a transcript is 
of record. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran's bilateral hearing loss is not considered a 
disability for the purposes of applying VA law.  

3.  The competent medical evidence of record does not link 
the veteran's infrequent tinnitus to his military service.


CONCLUSIONS OF LAW


1.  Hearing loss was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R §§ 3.159, 3.303 (2007).  

2.  Tinnitus was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R §§ 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 and Board Remand

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  Prior to initial adjudication of the veteran's 
claim, in correspondence dated in June 2005, the RO advised 
the veteran of what the evidence must show to establish 
entitlement to service connection for hearing loss and 
tinnitus.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claims, 
including which portion of the information and evidence 
necessary to substantiate the claims was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The RO also specifically requested 
that the veteran send any evidence in his possession that 
pertained to the claim.  

The veteran was again provided VCAA notice in correspondence 
dated in June 2006.  In that document, the RO informed the 
veteran of the elements of the degree of disability and the 
effective date of disability and explained how these were 
determined.  The Board finds that in issuing this 
correspondence, the RO has satisfied the remaining relevant 
portions of Dingess/Hartman.  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and all private treatment records that the 
veteran has requested as they pertain to the issues on 
appeal.  In response to the Board's remand, the RO has 
provided the veteran with a VA audiological examination, a 
report of which has been associated with his claims file.  
The veteran has also been provided an opportunity to testify 
before the undersigned Veterans Law Judge at a video 
conference hearing in January 2007.  The Board has reviewed a 
transcript of this hearing, which has been made part of the 
claims file.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  Where a 
veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, specifically, sensorineural hearing loss, becomes 
manifest to a degree of 10 percent or more within one year 
from the date of separation from service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§1101, 1112, 1113 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.  
Absent a showing of an impaired hearing disability at the 
time of separation from service or within the statutory 
presumption period of one year, a veteran may nevertheless 
establish service connection by submitting evidence that the 
current disability is causally related to service.  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).      

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).  

Evidence and Analysis

The Board has reviewed the entire claims file and first 
observes that the veteran's service medical records are 
negative for complaints or diagnoses of hearing loss, 
tinnitus, or any ear disorders.  The veteran's separation 
examination report, which is dated in June 1971, includes 
audiometer results, but those were negative for any abnormal 
findings.  There is also no evidence that sensorineural 
hearing loss became manifest to a degree of 10 percent or 
more within one year from the date of separation from 
service.  The veteran, therefore, must show that the 
currently claimed disabilities are causally related to 
service.  Hensley, 5 Vet. App. at 160.      

The only evidence in the claims file pertaining to hearing 
loss or tinnitus is found in a VA audiological examination 
report, dated in June 2007.  In that report, Dr. B.T., Doctor 
of Audiology (Au.D.), reported the following results from an 
audiological evaluation in pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
20
20
LEFT
15
5
25
20
10

Speech recognition scores per the Maryland CNC word list were 
reported to be 100 percent in both ears.  

Based on the data provided by Dr. B.T., the Board is unable 
to grant service connection for hearing loss because such a 
disability as defined by VA regulations has not been 
clinically shown.  Specifically, these audioligical 
examination results do not show that 1 of the pure tone 
thresholds was greater than 40 decibels or that 3 were 
greater than 26.  38 C.F.R. § 3.385 (2007).  Entitlement to 
service-connected benefits is specifically limited to cases 
where there is a current disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (providing that in the 
absence of proof of a present disability there can be no 
valid claim).  As hearing loss has not been clinically shown, 
there is no basis upon which compensation may be based.

The Board must also deny the veteran's service connection 
claim for tinnitus.  In the report, Dr. B.T. discussed the 
veteran's reports of military noise exposure and current 
subjective complaints, which consisted of left ear otalgia, 
an inability to hear and understand speech, and intermittent 
bilateral ringing in the ears.  The ringing in the ears 
reportedly occurred once per month, lasting one minute or 
longer in duration.  Dr. B.T. also indicated that she had 
reviewed the veteran's claims file.

Based on what Dr. B.T. considered to be the infrequent nature 
of the veteran's tinnitus, she concluded that it was 
considered to be normally occurring tinnitus.  Based on this 
finding Dr. B.T. concluded that his tinnitus was less likely 
than not related to military service.  The Board finds Dr. 
B.T.'s opinion to be highly probative because it as was 
reportedly based on the veteran's subjective complaints, 
objective audiological findings, and a review of the claims 
file.  As no other evidence pertaining to this issue exists, 
the Board finds that service connection for tinnitus must be 
denied.   


ORDER

1.  Service connection for bilateral hearing loss is denied.

2.  Service connection for tinnitus is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


